NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARILEE BROWN,                                  No. 17-16063

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00637-MCE-
                                                CKD
 v.

RYAN K. ZINKE, Secretary of the U.S.            MEMORANDUM*
Department of Interior; UNITED STATES
FISH AND WILDLIFE SERVICE,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Marilee Brown appeals pro se from the district court’s judgment dismissing

her Title VII action alleging a retaliation claim. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under Federal Rule of Civil


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Procedure 12(b)(6). Wood v. City of San Diego, 678 F.3d 1075, 1080 (9th Cir.

2012). We affirm.

      The district court properly dismissed Brown’s action because Brown failed

to allege facts sufficient to state a plausible retaliation claim. See Villiarimo v.

Aloha Island Air, Inc., 281 F.3d 1054, 1064-65 (9th Cir. 2002) (setting forth

elements of a retaliation claim, and explaining that “in order to support an

inference of retaliatory motive, the termination must have occurred fairly soon

after the employee’s protected expression” (citation and internal quotation marks

omitted)).

      The district court did not abuse its discretion in denying Brown’s motion for

reconsideration because Brown failed to set forth any basis for relief. See Sch.

Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (setting forth standard of review and grounds for reconsideration under Fed.

R. Civ. P. 59(e) and 60(b)); see also E.D. Cal. R. 230(j) (setting forth basis for

reconsideration under local rules).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Brown’s request for mediation, set forth in her opening brief, is denied.

                                           2                                     17-16063
AFFIRMED.




            3   17-16063